DETAILED ACTION

Response to Arguments
Applicant's arguments (“REMARKS”) filed on January 14, 2022 have been fully considered but they are not persuasive.
Claims 1-8 and 10 are currently pending. Claim 1 was amended. Claim 9 was cancelled.

	Applicants provide the following arguments:
On pp. 6-8 of the REMARKS, Applicants argue that Paxton and Liebl do not disclose that the “Turing score” is generated based on signals received from multiple devices as currently amended in claim 1.
On pg. 8 of the REMARKS, Applicants argue that Liebl does not disclose “managing content in accordance with a ‘Turing score’” as claimed.
On pg. 10 of the REMARKS, Applicants argue that Buer does not “describe generating a ‘Turing score’ associated with a relative likelihood that a user is actually a human user based on ‘identification messages’ received from ‘one or more other devices,’ as recited in dependent claim 5.
On pg. 11 of the REMARKS, Applicants argue that Rodriguez describes “using audio or video devices to capture such ‘physiological responses’, the reference does not disclose or suggest the use of a ‘Turing score’ generated based on signals received from multiple devices”.
On pp. 11-12 of the REMARKS, Applicants argues that the Examiner’s take on Official Notice lacks support and documentary evidence.

In regards to argument A, the Examiner respectfully disagrees. The amended features incorporate subject matter that were previously presented in dependent claim 9. The rejection of claim 9 in the previous Office Action incorporated an additional prior art – Rodriguez – with Paxton in view of Liebl. The rejection involved combining features of capturing various user interaction patterns during the entry of a CAPTCHA response in Paxton, wherein user interactions would further include liveness interactions from Rodriguez. According to [Paxton, ¶36]:
Block S110 of the preferred embodiment, including receiving the user interaction pattern descriptive of an interaction undertaken by the user, through the graphical interface, to achieve the user solution, functions to capture an input of the user for subsequent comparison against interactions of other users indicative of human and/or automated software characteristics of the user.

	These user interactions (e.g. akin to the “signals” in claim 1) are used to calculate the human likeness score (e.g. the “Turing score”). See [Paxton, ¶39]. The user interactions are not strictly limited to those in [Paxton, ¶36] (“However, the user interaction may be of any other form and captured in any other way.”). Rodriguez was incorporated to further teach what other user interactions would have been included into the computation of the human likeness score in Paxton. Specifically, Rodriguez is directed to liveness detection, which is a method for determining if a user is human. As stated in the previous Office Action, captured images (e.g. “second signals”) in Rodriguez are used to compute correlations scores and combined to generate an second device”. The digital device in [Paxton, ¶18] is the “first device”. Paxton even suggests a secondary device in ¶37 for capturing additional user interactions: “a peripheral device in communication with the digital device, such as a camera…to track and capture the user interaction.” Thus, the combination of Paxton, Liebl, and Rodriguez discloses every element of claim 1.

In regards to argument B, the Examiner respectfully disagrees. In response to Applicants’ arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection required the combined teachings of Paxton and Liebl. The “Turing score” is merely used as a means for determining if it met a threshold for accessing content. This is not distinct from the teachings of using a score threshold on content to control access. The scores in [Liebl, ¶25] indicated a strength of authentication, such as a password strength. Scores meeting a specific threshold for content is granted access. This would have been combined with Paxton’s human likeness score, which is used to indicate a level of confidence that the current user is a human [Paxton, ¶47]. In other words, the scores from Paxton would have been incorporated as the scores in Liebl (either as additional scores or replacing the scoring system of Liebl), which would indicate a level of authentication required 

In regards to argument C, the Examiner respectfully disagrees. Like the responses to arguments A and B, the rejection relied on the combined teachings of the prior arts. One cannot argue solely against Buer without consideration of the combined teachings from Paxton and Liebl. Specifically, Buer was not used to teach the features of generating the Turing scores. This limitation was taught in Paxton. Furthermore, the “generating” step fail to recite any specific step-by-step algorithm for creating the Turing score. The claimed limitation merely state that the Turing score is generated “based on the received one or more signals” without describing how said signals are used in the generation process or the extent of their involvement (e.g. “based on” is a broad phrase). As stated above in [Paxton, ¶36] (e.g. “However, any other user data may be collected and used in any other way.”), any type of information useful in determining if a user is human could have been used in the calculation of the human likeness score. Therefore, the generation methods of the Turing score and the human likeness scores are not distinct between the claim and Paxton.
In the case of Buer, credentials are received from a RFID as part of authentication [Buer, ¶60, 65-66]. The more information that is received in computing the human likeness score in Paxton, the more accurate the score would had been and the harder it would have been for a non-human to emulate as a human. Furthermore, it also would had made it harder for unauthorized humans to be authenticated. This is consistent with the idea of multi-factor authentication as currently known in the art by one having ordinary skill.

In regards to argument D, the Examiner respectfully disagrees. The responses provided to arguments A and C are applicable to argument D.

In regards to argument E, only claim 7 was provided with a statement regarding Official Notice. However, the rejection of claim 7 has been re-written for clarification. Furthermore, the rejection to claim 7 was directed to [Buer, ¶71] with reasons/motivations borrowed from parent claim 6 (Buer, ¶5-6]). The rejection on pg. 7 of the previous Office Action stated that “Official Notice is taken herein: one of the most common form of digital signature is public-key cryptography, wherein a private key is used for signing a set of data and a public key is used for verifying said data – this is further supported in [Buer, ¶71], where a private key is used to sign the credentials in the processing system, however it would have been obvious to apply the same signing method in the RFID token for the stated reasons in claim 6”. The statement regarding Official Notice has been removed. The rejection relied on the teachings of Buer previously stated in the rejection. Both claims 6 and 7 relied on the teachings of the BACKGROUND disclosure of Buer. Specifically, in [Buer, ¶5-6], cryptographic techniques are often used to protect data and to verify data’s authenticity, such as by signing. The mere act of signing data is neither inventive or novel. Such techniques have been known for protecting information on computing devices. See [Buer, ¶3].
Furthermore, support to the assertion that CAPTCHA is a well-known and conventional method for user verification has been provided for claim 1. Specifically, the background portion of Paxton discloses what is known in the art and the uses of CAPTCHA. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton et al. (hereinafter, “Paxton”), US 2012/0246737 in view of Liebl et al. (hereinafter, “Liebl”), US 2015/0288694 and Rodriguez et al. (hereinafter, “Rodriguez”), US 2018/0239955
As per claim 1: Paxton discloses: A method for managing the distribution of content performed by a user verification system comprising a processor and a non-transitory computer readable storage medium storing instructions that, when executed by the processor (a method of using CAPTCHA to verify a user prior to granting access or information to the user [Paxton, ¶20]; wherein the method is performed by a server [Paxton, ¶18]), cause the processor to perform a method comprising: receiving one or more first signals from a first device, the one or more first signals being associated with a user of the first device (receiving ; (calculating a human likeness score based on analyzing the user solution and user interaction patterns against an interaction model [Paxton, ¶16; Fig. 1(S130)]); .
Paxton does not disclose the above strikethrough elements of claim 1. Specifically, Paxton discloses using the human likeness score to determine if the user answering the CAPTCHA is human, which grants “access or information” to the user [Paxton, ¶20]. Furthermore, it was well-known and conventional in the art to apply CAPTCHAs to verify a user who is attempting to access a resource, such as logging in to a website [Paxton, ¶3]. However, Liebl discloses: receiving a content item for distribution, the content item being associated with at content item least one content parameter specifying a threshold Turing score associated with the content item (access to resources are controlled by a policy, which defines a score threshold to be met in order for the resource to be provided to a user [Liebl, ¶67]); determining that the generated Turing score meets the threshold Turing score specified in the at least one content parameter (a score is assigned to each factors of authentication [Liebl, ¶25]; when in view of Paxton, this score is the human likeness score that indicates whether a user is verified – e.g. as a human); and transmitting, based on the determination, the content item to the first device (for example, a resource may be a secure website which is provisioned to the user for authorized access [Liebl, ¶31]).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement Paxton’s CAPTCHA system with the system of Liebl to provide content to only users that are verified as humans. This would have enabled a system that defines multiple levels of access to different content based on a degree of human likeness, which would have given administrators more flexibility of providing content.  Therefore, content of higher significance would have been given more protection by requiring a higher score.
Paxton in view of Liebl do not disclose the limitations of “wherein the method further comprises: receiving one or more second signals from a second device, the one or more second signals being associated with the user of the first” and including the “one or more second signals” for generating the Turing score. However, Rodriguez is directed to liveness detection [Rodriguez, ¶9]. Liveness detection is a process for distinguishing a living being from a non-living being [Rodriguez, ¶4]. Therefore, Paxton in view of Liebl and Rodriguez disclose: receiving one or more second signals from a second device, the one or more second signals being associated with the user of the first device (a camera 108 is capable of capturing a moving image of a user’s face, wherein the camera is external to a user device 104 [Rodriguez, ¶203; Fig. 1]), one or more second signals (the captured images are used to compute 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a multi-factor authentication process in Paxton to improve the accuracy in computing the human likeness score. The inputs to calculate the human likeness score is not strictly limiting and may include any user data that is useful for determining a human user [Paxton, ¶39]. The images of the user’s face from a camera would have provided additional input to calculating the human likeness score.

As per claim 2: Paxton in view of Liebl and Rodriguez disclose all limitations of claim 1. Furthermore, Paxton in view of Liebl and Rodriguez disclose: wherein the one or more first signals comprise at least one user input provided by the user to the first device (the CAPTCHA is an object-based problem that requires user interaction with an object [Paxton, ¶26; Fig. 2]).

As per claim 3: Paxton in view of Liebl and Rodriguez disclose all limitations of claim 2. Furthermore, Paxton in view of Liebl and Rodriguez disclose: wherein the one or more first signals comprise information generated based on the user's response to an interactive query presented to the user on the first device (the solution of the CAPTCHA is received [Paxton, ¶¶16, 22]).

As per claim 4: Paxton in view of Liebl and Rodriguez disclose all limitations of claim 1. Furthermore, Paxton in view of Liebl and Rodriguez disclose: wherein the one or more first signals comprise information generated by monitoring a user's interaction with the first device (receiving the user interaction pattern descriptive of the interactions taken by the user in order to achieve the user solution [Paxton, ¶36]).

As per claim 10: Paxton in view of Liebl and Rodriguez disclose all limitations of claim 1. Furthermore, Paxton in view of Liebl and Rodriguez disclose: wherein generating the Turing score comprises comparing the received one or more signals to panel signal data to identify a relative deviation of the received one or more signals from the panel signal data (the human likeness score is calculated by comparing user interaction pattern against an interaction model [Paxton, ¶16]; the interaction model comprises characteristics and/or behaviors of known human users and automated scripts [Paxton, ¶¶44, 45]; the human likeness score is a quantitative value that represents the confidence the user is human or not human based on the comparison (e.g. how much the received user patterns deviate from patterns of known human users) [Paxton, ¶47]).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Paxton in view of Liebl, Rodriguez, and in further view of Buer et al. (hereinafter, “Buer”), US 2005/0105734.
As per claim 5: Paxton in view of Liebl and Rodriguez disclose all limitations of claim 1. Paxton in view of Liebl and Rodriguez do not disclose the limitations of claim 5. However, Buer discloses: wherein the one or more first signals comprise one or more identification messages received by the first device from one or more other devices (a processing system 302 receives 
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a multi-factor authentication process in Paxton to improve the accuracy in computing the human likeness score. The inputs to calculate the human likeness score is not strictly limiting and may include any user data that is useful for determining a human user [Paxton, ¶39]. The physical possession of a hardware token further provides proof that a user is human.

As per claim 6: Paxton in view of Liebl, Rodriguez, and Buer disclose all limitations of claim 5. Buer only discloses signing the credentials within the processing system and not by the RFID token prior to transmitting the credentials to the processing system. However, signing data was a known cryptographic technique. As stated in the background of [Buer, ¶¶5-6], sending secret credentials may be compromised, and protecting the data and having means for verifying the authenticity would have been advantageous. Therefore, in view of what was already known in the art and Buer, the credentials would have been signed by the RFID token as well (“wherein the one or more identification messages comprise signed messages”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the credentials signed by the RFID token prior to transmitting them to the processing system. Having extra layers of data security would have improved the overall security of the system. By signing the credentials at the RFID token 

As per claim 7: Paxton in view of Liebl, Rodriguez, and Buer disclose all limitations of claim 6. Furthermore, Paxton in view of Liebl, Rodriguez, and Buer disclose: wherein the one or more identification messages comprise messages signed by one or more private keys associated with the one or more other devices (a private key is used for signing a set of data and a public key is used for verifying said data [Buer, ¶71], where a private key is used to sign the credentials in the processing system, however it would have been obvious to apply the same signing method in the RFID token for the stated reasons in claim 6).

As per claim 8: Paxton in view of Liebl, Rodriguez, and Buer disclose all limitations of claim 5. Furthermore, Paxton in view of Liebl, Rodriguez, and Buer disclose: wherein the one or more identification messages are received by the first device when the first device is proximate to the one or more other devices (requiring the RFID token to be in proximity with the processing system [Buer, ¶64]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0264572: Discloses receiving various touch data and acceleration data from a mobile device and correlating between them to verify a user.
US 2014/0085050: Discloses a wearable device having sensors to identify a wearer.
US 2012/0290526: Discloses receiving a plurality of signals for multi-modal authentication.
Uzun E, Chung SP, Essa I, Lee W. rtCaptcha: A Real-Time CAPTCHA Based Liveness Detection System. In NDSS 2018 Feb 18. (Discloses obtaining facial and voice-based authentication during a CAPTCHA response to detect liveness.)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453.  The examiner can normally be reached on Mon - Thurs: 10am-7pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        3-29-2022